Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This office action is in response to the amendment filed September 08, 2021 and further review of the prosecution history of application 15/213,961 that issued as U.S. Patent 10,105,291 (the ‘291 Patent).
Terminal Disclaimer
The terminal disclaimer filed on September 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/721,053, Application Number 16/841,014 and US Patent 10,646,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reissue Declaration
The Supplemental Reissue Declaration filed September 08, 2021 has been entered and describes the error to be:
“The patentee included a paragraph in the specification at column 4, lines 17-19, which was not in the PCT application. That paragraph is deleted in the enclosed Preliminary Amendment. Claim 1 is amended accordingly in this broadening reissue application to delete the recitation regarding "an applicator onto which the cosmetic composition is ejected" that was not in the PCT application. Claim 9 is amended accordingly in this broadening reissue application to delete the recitation regarding “onto an applicator" that was not in the PCT application. Typographical and grammatical errors are also corrected.” 

The ‘291 Patent
The ‘291 Patent issued with ten (10) claims.  The amendment filed September 08, 2021 amends claims 1 and 9 as reproduced below:

Claim 1 (Amended). A cosmetic comprising:
one or more of a foam impregnated with a cosmetic composition for storing the cosmetic composition, wherein the foam comprises one or more material selected from a group consisting of acrylonitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), natural rubber (NR), polyvinyl chloride, polyethylene, ethylene-vinyl acetate (EVA), latex, silicone, film-type, styrene-isoprene-styrene (SIS), styrene-ethylene-butylene-styrene (SEBS), polyvinyl alcohol (PVA), silicone elastomer, nitrile, butyl, [and] polyether, and neoprene; and the cosmetic composition is impregnated in the foam; 
[and an applicator onto which the cosmetic composition is ejected,]
wherein the one or more material is selected from a group consisting of acrylonitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR) and natural rubber (NR) when the foam is used for improving skin adhesion of a cosmetic composition;
wherein the one or more material is selected from a group consisting of polyvinyl chloride, polyethylene and ethylene-vinyl acetate (EVA) when the foam is used for reducing skin roughness of a cosmetic composition;
wherein the one or more material is selected from a group consisting of latex, silicone, film-type, styrene-isoprene-styrene (SIS), styrene-ethylene-butylene-styrene (SEBS), polyvinyl alcohol (PVA), silicone elastomer, nitrile, butyl, polyether and neoprene when the foam is used for improving skin texture of a cosmetic composition; and
wherein the cosmetic composition is an [aqueous]aqueous dispersion, an oily dispersion, a water-in-oil (W/O) emulsion or an oil-in-water (O/W) emulsion.

Claim 9 (Amended). A method of improving adhesion of a cosmetic composition to skin
comprising
ejecting a cosmetic composition from a carrier foam[ onto an applicator], wherein the
cosmetic composition is stored within the carrier foam and the carrier foam comprises one or

aqueous dispersion, an oily dispersion, a water-in-oil (W/O) emulsion or an oil-in-water (O/W)
emulsion; and
applying the ejected cosmetic composition to skin to achieve improved adhesion of the cosmetic composition to the skin.

Recapture
Review of the prosecution history of the patent family leading to the present reissue application reveals that:
In the application 15/213,961 (now US 10,105,291) – on March 28, 2018 claim 1 was amended to include the limitation “an applicator onto which the cosmetic composition is ejected” and in the Remarks of 3/28/2018 Patent Owner argued that “in Gueret, the applicator does not store the cosmetic but is instead in fluid communication with a container which stores the cosmetic.” (Page 8/13)  Also that “Gueret also fails to teach ejecting a cosmetic composition from a carrier foam onto an applicator…” (Page 9/13).   
The fact that Patent Owner made the argument during prosecution raises a recapture issue since “the applicator” limitation was added to the claims to differentiate it from the prior art of Gueret as pointed out in their remarks.
Claims 1-10 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  [Refer to MPEP 1412.02]
In the present reissue, (1) the reissue claims are broader in scope than the original patent family claims, (2) the broader aspect of the reissue claims relate to subject matter surrendered in the original prosecution of application 15/213,961, has been removed from the claims. With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[I]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  Reissue recapture applies to related family member applications.  See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010)
The claims under reissue do not include the limitations “and applicator onto which the cosmetic composition is ejected” in claim 1 and “onto an applicator” in claim 9 that were included in the claims of the parent application in order to differentiate it from the prior art.  
With respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.  In the present reissue ‘222, the limitation added during prosecution is eliminated entirely therefore, violating the recapture rule.   [Refer to MPEP 1412.02]
Finally, (3) the surrendered subject matter (i.e. “and applicator onto which the cosmetic composition is ejected” in claim 1 and “onto an applicator” in claim 9), has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.
Therefore, the 3-step test for recapture analysis indicates that there is recapture of canceled subject matter in the present reissue.
Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is not clear what is meant by “film-type” claimed as one of the possible materials comprised by the foam.  The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. (Refer to MPEP 2173.05 (b) III E).  Claims 2-8 are rendered indefinite as being dependent on indefinite claim 1.

Closest Prior Art
CHOI et al. (CA 2 900 091) – it teaches the same composition impregnated in an expanded urethane foam, but fails to teach a foam from the materials of the present invention.  
KIM et al. (WO 2012/128589 A2) – teaches the same composition impregnated in a polyether-based urethane foam, but fails to teach a foam from the materials of the present invention.
GUERET (WO 2005/039350) – teaches foam applicators made of materials such a polyether, polyvinyl chloride, latex, NBR, among others. (page 3, lines 5-10)  GUERET also teaches the use of a flock coating. (page 4, lines 1-7)  However, it fails to teach a carrier foam that is for storing the cosmetic composition.  

Conclusion
	Claims 1-10 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,105,291 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991